Citation Nr: 0301710	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  96-22 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to a separate disability rating for tinnitus.

2.	Entitlement to an effective date earlier than January 24, 
1990, for the award of entitlement to service connection 
for peripheral vestibular vertigo with bilateral 
intermittent tinnitus, for chronic otitis media, for 
tympanic membrane perforation, and for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1949 to June 
1952 and from January 1954 to July 1963.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the claim for an 
increased rating.  In October 1997, the Board, among other 
things, remanded the increased rating issue to the RO for 
further development.  Subsequently, the veteran raised the 
issue of entitlement to earlier effective dates for the grant 
of service connection for the issues outlined on the title 
page, which was developed at the RO.  A hearing was held 
before the Board sitting in St. Petersburg, Florida, in June 
1997.  The undersigned Member was designated by the Chairman 
of the Board to conduct such a hearing.  A transcript of the 
hearing testimony has been associated with the claims file.

The Board issued a decision on these issues in March 2001; 
however, the United States Court of Appeals for Veterans 
Claims (Court), in May 2002, remanded the above listed issues 
to the Board for readjudication.  As such, they now return 
before the Board.


FINDINGS OF FACT

1.	The veteran is currently service connected for bilateral 
intermittent tinnitus and peripheral vestibule vertigo. 

2.	Current regulations provide that a veteran may be given 
separate ratings under 38 C.F.R. § 4.87, Diagnostic Code 
6204, for peripheral vestibule vertigo, and 38 C.F.R. 
§ 4.87, Diagnostic Code 6260, for recurrent tinnitus.  
These regulations became effective June 10, 1999.  
Previously, tinnitus was rated as an element of 
labyrinthitis.

3.	Service connection for ear problems was denied by an 
October 1980 RO decision.  The veteran was notified of 
this action, and did not timely appeal.

4.	In January 1990, the veteran submitted correspondence 
considered to be a claim for entitlement to service 
connection for an ear disorder, which the RO ultimately 
granted for multiple ear disabilities by rating decision 
dated in October 1995, and an effective date of January 
24, 1990, was assigned for each of the newly service 
connected disorders.


CONCLUSIONS OF LAW

1.	The criteria for a separate 10 percent disability rating, 
but no more, for tinnitus have been met.  38 C.F.R. 
§ 4.87, Diagnostic Codes 6204, 6260 (1995); 38 C.F.R. 
§ 4.87, Diagnostic Codes 6204 6260 (1998-2002); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

2.	The criteria for entitlement to an effective date earlier 
than January 24, 1990, for the award of entitlement to 
service connection for peripheral vestibular vertigo with 
bilateral intermittent tinnitus, for chronic otitis media, 
for tympanic membrane perforation, and for a bilateral 
hearing loss disability have not been met.  38 U.S.C.A. § 
5110 (West 1991 & Supp. 2002); 38 C.F.R. § 3.400 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed October 1995 rating 
action, and were provided two Statements of the Case dated 
March 1996 and February 1999, and two Supplemental Statements 
of the Case dated October 1998 and February 1999, as well as 
a Court decision dated May 2002.  These documents provided 
notification of the information and medical evidence 
necessary to substantiate this claim.  The RO has also made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  The veteran has been afforded an 
examination during the course of this claim, dated February 
1998.  Thus, under the circumstances in this case, VA has 
satisfied its duties to notify and assist the veteran, and 
adjudication of this appeal poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  There is no indication that there is additional 
evidence that should or could be obtained prior to 
adjudicating this claim.  Thus, even without specific notice 
as to which party will get which evidence, as all the 
evidence has been obtained, the Board can proceed.


I.  Entitlement to a separate disability rating for tinnitus.

The veteran was granted service connection for bilateral 
intermittent tinnitus and peripheral vestibule vertigo by an 
October 1995 rating decision.  This decision was based on the 
reports of noise exposure and acoustic trauma described by 
the veteran as happening during his military service, and on 
the report of VA examination, which found that the veteran 
suffered from intermittent tinnitus and long lasting 
peripheral vestibule vertigo.  The RO indicated that, in 
order to provide a compensable evaluation, intermittent 
tinnitus and peripheral vestibule vertigo would be rated 
together and analogous to labyrinthitis, under 38 C.F.R. 
§ 4.87a, Diagnostic Code 6204 (1995).  At that time, under 
Diagnostic Code 6204, a 10 percent evaluation was warranted 
for moderate disease with tinnitus and occasional dizziness.  
A 30 percent evaluation was warranted with severe 
labyrinthitis; tinnitus, dizziness, and occasional 
staggering.  At that time, is was also noted that, under 
38 C.F.R. § 4.87a, Diagnostic Code 6260, tinnitus that was 
persistent as a symptom of head injury, concussion, or 
acoustic trauma warranted a 10 percent rating.  The veteran 
was granted a 10 percent rating under Diagnostic Code 6204, 
which was eventually raised to a 30 percent evaluation, by a 
Board decision dated March 2001.

While this appeal was pending, the applicable rating criteria 
for diseases of the ear, 38 C.F.R. § 4.85 et seq., was 
amended effective June 10, 1999.  See 64 Fed. Reg. 25202-
25210 (May 11, 1999).  The timing of this change in the 
regulations requires the Board to first consider whether the 
amended regulation is more favorable to the veteran than the 
prior regulation, to include separately applying the pre-
amendment and post-amendment version to determine which 
version is more favorable.  If the amended version is more 
favorable, the Board will apply the amended version from the 
effective date of the amendment and the pre-amendment version 
for any period preceding the effective date; however, the 
effective date cannot be earlier than the effective date of 
the change.  In applying either version, all evidence of 
record must be considered.  See VAOPGCPREC 3-2000; VAOPGCPREC 
11-97; Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Currently, 38 C.F.R. § 4.87, Diagnostic Code 6204 (2002), 
under which the veteran is rated, is classified as dealing 
with peripheral vestibular disorders, and provides that 
occasional dizziness warrants a 10 percent evaluation, and 
dizziness and occasional staggering warrants a 30 percent 
evaluation.

Further, 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002), 
provides for a 10 percent rating for recurrent tinnitus.  A 
note following that diagnostic code indicates that a separate 
evaluation for tinnitus may be combined with an evaluation 
under diagnostic codes 6100, 6200, 6204, or other diagnostic 
code, except where tinnitus supports an evaluation under one 
of those diagnostic codes.

Taking into account all relevant evidence, the Board finds 
that the veteran is entitled to a separate 10 percent 
disability rating for his service-connected tinnitus.  In 
this regard, the Board notes that the veteran is currently 
service connected for tinnitus, and current regulations 
clearly indicate that a separate evaluation for tinnitus may 
be combined with an evaluation under 6204.  Therefore, the 
Board finds that, under the new regulations, effective June 
10, 1999, the veteran is entitled to his current rating under 
Diagnostic Code 6204, for his peripheral vestibular disorder, 
as well as a separate rating under Diagnostic Code 6260, for 
his tinnitus.  In addition, while the tinnitus has been 
described as intermittent, it is concluded that this is 
consistent with "recurrent" tinnitus, thus a 10 percent 
rating is for assignment, effective June 10, 1999.  There is 
no schedular basis for a higher rating, and there are no 
allegations that the disorder is so unusual as to render 
application of the regular schedular provisions impractical.  
As such, entitlement to an extraschedular rating is not 
indicated.  See 38 C.F.R. § 3.321.

However, the Board finds that, prior to the effective date of 
the new regulations, the veteran would not be entitled to a 
separate rating for tinnitus, as tinnitus was listed as a 
symptom of labyrinthitis, for which the veteran was rated for 
his vertigo by analogy, and was therefore supporting his 
diagnosis, and could not be considered, under the code at 
that time, as a diagnosis in its own right.  Therefore, the 
Board finds that the veteran is entitled to a separate 10 
percent rating, but no more, for his tinnitus, from June 10, 
1999.


II. Entitlement to an effective date earlier than January 24, 
1990, for the award of entitlement to service connection.

The effective date of an award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the day of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400 (2002).  The effective date of an award based on an 
original claim for compensation (service connection) will be 
the day following separation from active service or date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, the effective date will 
be the date of receipt of claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (2002).  

The veteran contends, in essence, that he is entitled to an 
effective date earlier than January 24, 1990, for the grant 
of entitlement to service connection for his various ear 
disabilities.  Specifically, he maintains that the grant 
should be in 1980, when he initially filed a claim for an ear 
disorder.  He asserts that he first filed his claim in 1980 
and it should have been granted at that time.  Because his 
claim was ultimately granted, he maintains that it should 
have been assigned the earlier effective date.

While the Board is sympathetic to the veteran's assertions, 
the Board must stress that it is bound by the rules and 
regulations of VA.  See 38 U.S.C.A. § 7104 (West 1991 & Supp. 
2002); therefore, the Board has no choice but to deny his 
request for an earlier effective date as there is no legal 
exception or authority that applies to this claim.  As noted 
above, the effective date of an award based on an original 
claim for compensation will be either the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service.  Otherwise, the effective date will be the date 
of receipt of claim, or the date entitlement arose, whichever 
was later.

In this case, the Board notes that the veteran filed a claim 
for service connection for an ear disorder in August 1980.  
In October 1980, the claim for service connection was denied.  
He was provided notice of that determination and did not 
timely appeal.  Specifically, the Board notes that the 
veteran was sent a letter in November 1980, informing him of 
the outcome of the October 1980 rating decision.  Although 
the address to which this letter was sent might have included 
an incorrect zip code, there is no indication that the letter 
was returned as undeliverable.  In Evans v. Brown, 9 Vet. 
App. 273 (1996), the Court held that, with respect to an 
appellant's contention that he was never notified of an RO 
decision or of his right to appeal that decision, the 
"presumption of regularity" applies to the mailing of notice 
of the RO decision to the appellant at his last known address 
of record.  The Court stated that an appellant's mere 
assertion of non-receipt of notice of an RO decision is not 
"clear evidence" to rebut the presumption of proper mailing.  

As applied to the present case, it does not even appear that 
the veteran is alleging non-receipt of notice of the RO 
decision, however, the Board points out that, even if the 
veteran does not recall receiving the notice of his right 
appeal, this is not sufficient evidence to show that he did 
not receive that notice.  The Board notes that an incorrect 
zip code is not proof, in and of itself, that a mailed notice 
was not received.  If the notice had been returned as 
undeliverable, a notation would have been made in the 
veteran's claims file, as is evidenced by a letter dated 
December 1987 and placed in the veteran's claims file 
indicating that a letter sent to the veteran seven years 
later was returned marked "Returned to Sender, moved, not 
forwardable."  Therefore, with all the evidence of record 
tending to indicate that the RO mailed the veteran notice of 
his October 1980 RO decision, and no evidence having been 
presented to indicate that this notice was not received, the 
Board presumes that the notice mailed November 1980 was 
received by the veteran.  Thus, that decision became final.

In January 1990, the veteran again filed a claim for an ear 
disorder.  After undergoing multiple examinations, the RO 
granted entitlement to various ear disabilities based, in 
part, on a VA examiner's opinion (not previously of record) 
(new and material evidence) that the veteran's ear 
disabilities were due to military service.  In October 1995, 
the RO granted service connection for various ear 
disabilities and assigned an effective date of January 24, 
1990.

Turning to the veteran's assertion that he should be assigned 
an effective date prior to January 1990, the Board notes that 
because the veteran did not file the claim for an ear 
disorder within one year of service separation, there is no 
basis on which to assign an evaluation back to the time of 
service separation.  Moreover, the Board finds that there is 
no basis on which to assign an effective date prior to 
January 1990, the time he filed to reopen his claim for an 
ear disability.  Primarily, the veteran failed to appeal his 
initial 1980 denial and that decision was final; therefore, 
there is no basis on which to assign a rating back to 1980.  
Moreover, there was no correspondence from the veteran 
indicating an intent to file another claim for an ear 
disorder until he filed to reopen the claim on January 24, 
1990, nor are there VA medical records associated with the 
claims file which could establish an informal claim for an 
ear disorder or establish the intent to file an informal 
claim for an ear disorder.  Accordingly, there is no basis to 
establish an effective date to 1980, as requested by the 
veteran.

Given that there is no legal basis for assignment of an 
effective date from service separation, and that there is no 
legal basis on which to grant an effective date prior to 
January 1990, the Board finds that the date of January 24, 
1990, is correct and there is no legal basis for an effective 
date prior to that date.  Accordingly, the claim for an 
earlier effective date for the award of service connection 
for various ear disabilities must be denied.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to a separate 10 percent disability rating, but 
no more for tinnitus is granted, from June 10, 1999, subject 
to the law and regulations governing the award of monetary 
benefits.

The claim for entitlement to an effective date earlier than 
January 24, 1990, for the award of entitlement to service 
connection for peripheral vestibular vertigo with bilateral 
intermittent tinnitus, for chronic otitis media, for tympanic 
membrane perforation, and for a bilateral hearing loss 
disability, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

